DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7-12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/02757601 A1, and further in view of Schoepp,  (US 2012/0078236 A1).

4. 	As per claim 1, Lee discloses: A method, comprising: 
obtaining an acquired medical image including one or more anatomical structures of patient anatomy; (Lee, ¶71, “The imaging system 300 may include an image storage unit 310 to store a 3D image generated using a medical image of the patient P before surgery, a virtual image obtained by projecting the 3D image onto an image acquired by the endoscope 220, and the like.”, and ¶84, “a “real image” may refer to an image of the real world captured by the camera 410 and may be an image of the patient P lying on the operating table or the human body model P’ in the illustrated embodiment.”);
aligning the acquired medical image with a portion of the patient anatomy viewable through an augmented reality headset; (Lee, Abstract, and ¶85,” a  virtual image may include a 3D image generated using a medical image of the patient P before surgery and an image obtained by projecting the 3D image onto an image acquired by the endoscope 220, as described above. That is, a “ virtual image” may be an image of the inside of the patient P’s body.”)
projecting the acquired medical image and the augmentation tag using the augmented reality headset to form a graphical view as an overlay to the patient anatomy using the augmented reality headset. (Lee, ¶75,” augmented reality image generator 430 that detects the plurality of markers in the real image acquired by the camera 410, estimates position and gaze direction of the camera 410 using the detected markers, and generates an augmented reality image by overlaying a virtual image of a corresponding region over the real image, and a display 420 that displays the augmented reality image, as illustrated in FIG. 2.)

5.	Lee doesn’t expressly discloses:
retrieving an augmentation tag associated with a location of the acquired medical image, wherein the augmentation tag identifies at least one anatomical structure of the acquired medical image found at the location; 

6.	Schoepp discloses: 
retrieving an augmentation tag associated with a location of the acquired medical image, wherein the augmentation tag identifies at least one anatomical structure of the acquired medical image found at the location; (Schoepp, ¶26,”In one instance, the camera assembly 16 includes a plurality, preferably three or more, fiducial markers 34, such as metal balls, targets, or other known types of fiducial markers that can be identified in visual light, CT scan, MRI, X-ray, and/or other types of imaging modalities.”)

7.	Schoepp is analogous art with respect to Lee because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the process of retrieving an augmentation tag associated with a location of the acquired medical image, wherein the augmentation tag identifies at least one anatomical structure of the acquired medical image found at the location, as taught by Schoepp into the teaching of Lee.  The suggestion for doing so would reduce the amount of computing resources necessary to track the position of the tool tracker with respect to the patient's body and show such position in registration with a scan image of the body. Therefore, it would have been obvious to combine Schoepp with Lee.

8. 	As per claim 2, Lee in view of Schoepp discloses:  The method as in claim 1, further wherein augmentation tag conforms to a three dimensional (3D) structure in the acquired medical image to identify an anatomical structure associated with a medical procedure to be performed.  . (Lee, ¶73, "The controller 320 may generate a virtual image obtained by projecting the 3D image onto the received real image by the virtual image generator 323.”, ¶92, “detects the markers, estimates that the camera 410 faces the abdomen of the patient P at the left side of the patient P in a state of being spaced apart from the patient P using position information of each marker in the real image, and overlays a virtual image of the corresponding region received from the imaging system 300 over the real image.”)

9.	As per claim 3, The method as in claim 1, wherein a plurality of augmentation tags are provided in a plurality of layers of the acquired medical image and the plurality of augmentation tags are associated to form a tag group to guide a surgeon. (Schoepp, ¶41,” a surgeon manipulates the surgical tool 12 through the nasal cavities of the patient 20, the location of the tool tip 28 inside the patient's head is shown on the display monitor 24 in correlated relation to the scan image 48, thereby effectively allowing the surgeon to see on the display device where the surgical tool 12 is in relation to the target location 62 inside the patient 20.”)

10. 	As per claim 7, Lee in view of Schoepp discloses:  The method as in claim 1, further comprising capturing the acquired medical image using a MRI, CT scan, X-ray, ultrasound, or photographic images internal to a human body.  (Schoepp, ¶41, “The scan image 48 may be any image useful to the surgeon to plan and/or execute the surgical procedure, and will generally include such modalities as a CT, ultra-sound, X-ray, MRI, infra-red, visible spectrum, and any other imaging modality suitable for use with surgical procedures. Often, the scan image 48 includes image data relative to subcutaneous structures in the patient's body, such as organs, bones, tumors, cancers, blood clots, and/or other items of interest inside the patient's body.”)

11.	Claim 8, which is similar in scope to claim 1, thus rejected under the same rationale. Furthermore claim 8 discloses: a non-transitory machine readable storage medium. (Lee, ¶108, “non-transitory computer -readable media including program instructions to implement various operations embodied by a computer.”)

12.	As per claim 9, Lee in view of Schoepp discloses:  The non-transitory machine readable storage medium as in claim 8, further comprising matching the patient orientation marker with an image orientation marker in the acquired medical image to enable matching orientation of the acquired medical image with the patient orientation marker on the patient anatomy.  (Schoepp, ¶21, “However, in other applications, the tracking element 14 may include active markers, such as LEDs and/or other types of navigation markers that may be sensed by the camera 18. The surgical tool 12 and tracking element 14 are pre-calibrated, whereby the position of the tracking element 14 with respect to the camera assembly 16 may also be automatically identified based on the size and orientation of the optical navigation markers 30 in images obtained from the camera 18.”)

13. 	As per claim 10, Lee in view of Schoepp discloses: The non-transitory machine readable storage medium as in claim 8, further comprising using a visually scannable symbol attached to a patient to retrieve an  identity of a patient and to enable retrieval of the acquired medical image associated with the visually scannable symbol.  (Schoepp, ¶06, “A target patch with optical navigation markers, printed thereon, is placed on the patient's body at or near a desired point of entry into the body. The patch is registered with the body, and the camera views the patch as the surgical tool is inserted into the patient's body..”)

14. 	As per claim 11, Lee in view of Schoepp discloses: The non-transitory machine readable storage medium as in claim 8, further comprising using the image inversion prevention tag to ensure the acquired medical image is not inverted with respect to the patient anatomy.  (Schoepp, ¶61, “In a point-to-point registration procedure, physical landmarks located at block 126 are matched with corresponding structures in the scan image 48. Thereafter, a point-to-point registration procedure is performed to register the camera space with the scan image space by, for example, a point-to-point matching procedure and appropriate coordinate transformations known in the art.”)

15. 	As per claim 12, Lee in view of Schoepp discloses: The non-transitory machine readable storage medium as in claim 8, further comprising: combining an endoscopic video feed with the acquired medical image and the augmentation tag which is overlaid on the patient anatomy viewable by a medical professional through lenses of the augmented reality headset (Lee, ¶19, “virtual image generator to generate a virtual image by projecting the converted 3D image onto the image acquired by the endoscope.”); and using the augmentation tag to identify a size and shape of 3D structures in the endoscopic video feed (Schoepp, ¶55, “set of optical navigation markers 30, i.e., having different shapes, colors, and/or spacing,”)  and to match where an endoscope is estimated to be located in the patient anatomy using the augmentation tag. (Schoepp, ¶61, “In a point-to-point registration procedure, physical landmarks located at block 126 are matched with corresponding structures in the scan image 48.” ) The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.

16.	Claim 20, which is similar in scope to claims 1, and 3, thus rejected under the same rationale.

17.	Claim 21, which is similar in scope to claim 3, thus rejected under the same rationale.

18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/02757601 A1, and in view of Schoepp,  (US 2012/0078236 A1), and further in view of Hasan et al.,  (US 2016/0180441 A1).
 
19. 	As per claim 4, Lee in view of Schoepp discloses: The method as in claim 1, (See rejection of claim 1 above.) 

20.	Lee in view of Schoepp doesn’t expressly discloses:
creating a plurality of two dimensional (2D) augmentation tags each located on one of a plurality of layers of the acquired medical image; and
 joining the plurality of 2D augmentation tags to form a three dimensional (3D) augmentation tag that extends through multiple layers of the acquired medical image.  

21.	Hasan discloses:
creating a plurality of two dimensional (2D) augmentation tags each located on one of a plurality of layers of the acquired medical image; and
 joining the plurality of 2D augmentation tags to form a three dimensional (3D) augmentation tag that extends through multiple layers of the acquired medical image.  

22.	Hasan discloses:
creating a plurality of two dimensional (2D) augmentation tags each located on one of a plurality of layers of the acquired medical image; and joining the plurality of 2D augmentation tags to form a three dimensional (3D) augmentation tag that extends through multiple layers of the acquired medical image. (Hasan, ¶46)

23.	Hasan is analogous art with respect to Lee in view of Schoepp because they are from the same field of endeavor, namely image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the processes of creating a plurality of two dimensional (2D) augmentation tags each located on one of a plurality of layers of the acquired medical image; and joining the plurality of 2D augmentation tags to form a three dimensional (3D) augmentation tag that extends through multiple layers of the acquired medical image, as taught by Hasan into the teaching of Lee in view of Schoepp. The suggestion for doing so would allow the surgeon to better visualize the surgery as being performed. Therefore, it would have been obvious to combine Hasan with Lee in view of Schoepp.

24.	Claims 5, 6, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/02757601 A1, and in view of Schoepp,  (US 2012/0078236 A1), and further in view of Rios et al.,  (US 2017/0178540 A1).

25.	As per claim 5, Lee in view of Schoepp discloses: The method as in claim 1, (see rejection of claim 1 above.) 

26.	Lee in view of Schoepp doesn’t expressly discloses:  
 retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to represent an anatomical structure in independent layers of the acquired medical image.  

27.	Rios discloses: retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to represent an anatomical structure in independent layers of the acquired medical image.( Rios, ¶40, “In all FIGS. 2A-E, markers 260 are shown on various landmarks on the face of the simulated head 210, 220, 230, 240, 250. In some embodiments, these markers 260 represent injection targets. In some embodiments, different layers of the anatomical structure can be shown in different colors to distinguish the layers and/or tissue structures.”)

28.	Rios is analogous art with respect to Lee in view of Schoepp because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the process of retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to represent an anatomical structure in independent layers of the acquired medical image, as taught by Rios into the teaching of Lee in view of Schoepp. The suggestion for doing so would allow the surgeon to better visualize the surgery as being performed. Therefore, it would have been obvious to combine Rios with Lee in view of Schoepp.

29.	As per claim 6, The method as in claim 1, (see rejection of claim 1 above.)

30.	Lee in view of Schoepp doesn’t expressly discloses:   retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to show a surgical path through the patient anatomy.

31.	Slivka discloses: retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to show a surgical path through the patient anatomy. (Slivka, ¶60, “the type of markers that are to be created to define the desired surgical access path.”)

32.	Slivka is analogous art with respect to Lee in view of Schoepp because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the process of retrieving an augmentation tag further comprises retrieving a plurality of augmentation tags that are linked together to show a surgical path through the patient anatomy, as taught by Slivka into the teaching of Lee in view of Schoepp. The suggestion for doing so would allow the surgeon to better visualize the surgery as being performed. Therefore, it would have been obvious to combine Slivka with Lee in view of Schoepp.

33.	Claims 22, and 23 which are similar in scope to claims 5, and 6, thus rejected under the same rationale.

34.	Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/02757601 A1, and in view of Person,  (US 2014/0355840 A1), and  further in view of Schoepp,  (US 2012/0078236 A1).

35.    As per claim 13, Lee discloses: A system, comprising:
a an augmented reality headset through which to view patient anatomy during a medical procedure; (Lee, ¶84, “a “real image” may refer to an image of the real world captured by the camera 410 and may be an image of the patient P lying on the operating table or the human body model P’ in the illustrated embodiment.”, and ¶75,” augmented reality image generator 430 that detects the plurality of markers in the real image acquired by the camera 410.”);
identify a patient marker of the patient anatomy using the augmented reality headset (Lee, ¶75,” augmented reality image generator 430 that detects the plurality of markers in the real image acquired by the camera 410, estimates position and gaze direction of the camera 410 using the detected markers.") 
retrieving an acquired medical image associated with the patient anatomy as defined by the patient marker (Lee,¶85,” a  virtual image may include a 3D image generated using a medical image of the patient P before surgery and an image obtained by projecting the 3D image onto an image acquired by the endoscope 220, as described above. That is, a “ virtual image” may be an image of the inside of the patient P’s body.”) 
 	displaying the acquired medical image and an augmentation tag identifying at least one anatomical structure of the acquired medical image on a view of the patient anatomy using the augmented reality headset. (Lee, ¶75,” augmented reality image generator 430 that detects the plurality of markers in the real image acquired by the camera 410, estimates position and gaze direction of the camera 410 using the detected markers, and generates an augmented reality image by overlaying a virtual image of a corresponding region over the real image, and a display 420 that displays the augmented reality image, as illustrated in FIG. 2.)

36.	Lee doesn’t expressly disclose:
a processor in the augmented reality headset configured to: capturing morphometric measurements of the patient anatomy through the augmented reality headset;
retrieving pre-measured morphometric measurements associated with the patient anatomy using the patient marker identified using the augmented reality headset;
the patient marker comprising information identifying a patient in order to retrieve pre-measured morphometric measurements;
determining whether the morphometric measurements of the patent anatomy match the pre-measured morphometric measurements;
aligning the acquired medical image to the patient using the augmented reality headset and the morphometric measurements

37.	Pearson discloses:
a processor in the augmented reality headset configured to: capturing morphometric measurements of the patient anatomy through the augmented reality headset; (Pearson, ¶29,” In one example, breast landmarks may include nipples, pectoralis muscle, skin lines for breast size, shape or contour of the breast, for example, with calculation of measurements of posterior nipple line depth and estimated width and height of breast.”); 
retrieving pre-measured morphometric measurements associated with the patient anatomy using the patient marker identified using the augmented reality headset; (Pearson, ¶28, and ¶45)

38.	Pearson is analogous art with respect to Lee because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the processes of a processor in the augmented reality headset configured to: capturing morphometric measurements of the patient anatomy through the augmented reality headset, and retrieving pre-measured morphometric measurements associated with the patient anatomy using the patient marker identified using the augmented reality headset; as taught by Pearson into the teaching of Lee. The suggestion for doing so would allow a reasonable " match" is determined to provide a desirable level of secure release of a patient's medical records and mammogram images. Therefore, it would have been obvious to combine Pearson with Lee.

39.	Lee in view of Pearson doesn’t expressly discloses:   
the patient marker comprising information identifying a patient in order to retrieve pre-measured morphometric measurements;
determining whether the morphometric measurements of the patent anatomy match the pre-measured morphometric measurements;
aligning the acquired medical image to the patient using the augmented reality headset and the morphometric measurements;

40.	Schoepp discloses:
the patient marker comprising information identifying a patient in order to retrieve pre-measured morphometric measurements; (Schoepp, ¶06, “A target patch with optical navigation markers, printed thereon, is placed on the patient's body at or near a desired point of entry into the body. The patch is registered with the body, and the camera views the patch as the surgical tool is inserted into the patient's body.”…”The camera is connected to a computer processor, which is programmed to process images of the optical navigation markers from the camera to determine a position of the surgical tool in reference to the patch and, thereby, the patient's body.”)
etermining whether the morphometric measurements of the patent anatomy match the pre-measured morphometric measurements; (Schoepp, ¶61,”At block 128, the camera 18 is registered with the scan image 48 by matching points located on the body at block 126 to corresponding portions of the scan image 48 of the patient.”)
aligning the acquired medical image to the patient using the augmented reality headset and the morphometric measurements (Schoepp, ¶61,”In a point-to-point registration procedure, physical landmarks located at block 126 are matched with corresponding structures in the scan image 48.”);

41.	Schoepp is analogous art with respect to Lee in view of Pearson because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the patient marker comprising information identifying a patient in order to retrieve pre-measured morphometric measurements, determining whether the morphometric measurements of the patent anatomy match the pre-measured morphometric measurements, aligning the acquired medical image to the patient using the augmented reality headset and the morphometric measurements, as taught by Schoepp into the teaching of Lee in view of Pearson. The suggestion for doing so would reduce the amount of computing resources necessary to track the position of the tool tracker with respect to the patient's body and show such position in registration with a scan image of the body. Therefore, it would have been obvious to combine Schoepp with Lee in view of Pearson.

42.    As per claim 14, Lee in view of Pearson, and in view of Schoepp, discloses: The system as in claim 13, wherein the morphometric measurements are shape, width, height, depth and contour of an appendage or patient anatomy.( Pearson, ¶45)

43. 	As per claim 15, Lee in view of Pearson, and in view of Schoepp, discloses:  The system as in claim 13, wherein the acquired medical image is a MRI, CT scan, X- 10ray, ultrasound, or photographic images internal to a human body. (Schoepp, ¶41, “The scan image 48 may be any image useful to the surgeon to plan and/or execute the surgical procedure, and will generally include such modalities as a CT, ultra-sound, X-ray, MRI, infra-red, visible spectrum, and any other imaging modality suitable for use with surgical procedures. Often, the scan image 48 includes image data relative to subcutaneous structures in the patient's body, such as organs, bones, tumors, cancers, blood clots, and/or other items of interest inside the patient's body.”)

44. 	As per claim 16, Lee in view of Pearson, and in view of Schoepp, discloses: The system as in claim 13, wherein the acquired medical image is displayed using the augmented reality headset with the acquired medical image projected on a semi- transparent optical imaging area.  (Lee, ¶75,” augmented reality image generator 430 that detects the plurality of markers in the real image acquired by the camera 410, estimates position and gaze direction of the camera 410 using the detected markers, and generates an augmented reality image by overlaying a virtual image of a corresponding region over the real image, and a display 420 that displays the augmented reality image, as illustrated in FIG. 2.)

45. 	As per claim 17, Lee in view of Pearson, and in view of Schoepp, discloses: The system as in claim 13, further comprising matching a patient orientation marker with an image orientation tag in the acquired medical image to enable correct orientation of the acquired medical image with the patient anatomy. (Schoepp, ¶21, “However, in other applications, the tracking element 14 may include active markers, such as LEDs and/or other types of navigation markers that may be sensed by the camera 18. The surgical tool 12 and tracking element 14 are pre-calibrated, whereby the position of the tracking element 14 with respect to the camera assembly 16 may also be automatically identified based on the size and orientation of the optical navigation markers 30 in images obtained from the camera 18.”)
 
46. 	As per claim 18, Lee in view of Pearson, and in view of Schoepp, discloses: The system as in claim 13, wherein the patient marker is a scannable symbol including at least one of: a 1D (one dimensional) bar code, a 2D (two dimensional) bar code, a picture, a custom generated geometric shape, or a RFID (radio frequency ID) used to retrieve an identity of the patient and to retrieve the acquired medical image. (Schoepp, ¶06, “A target patch with optical navigation markers, printed thereon, is placed on the patient's body at or near a desired point of entry into the body. The patch is registered with the body, and the camera views the patch as the surgical tool is inserted into the patient's body..”, and ¶21, “The optical navigation markers 30 on the tracking element 14 comprise a set of shapes and/or colors”))

47. 	As per claim 19, Lee in view of Pearson, and in view of Schoepp, discloses: The system as in claim 13, wherein the processor performs: identifying an image inversion prevention tag; and aligning the acquired medical image and patient anatomy using an image inversion prevention tag to ensure the acquired medical image is not inverted with respect to the patient anatomy.  (Schoepp, ¶61, “In a point-to-point registration procedure, physical landmarks located at block 126 are matched with corresponding structures in the scan image 48. Thereafter, a point-to-point registration procedure is performed to register the camera space with the scan image space by, for example, a point-to-point matching procedure and appropriate coordinate transformations known in the art.”)


Conclusion 
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619